Citation Nr: 0825676	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  03-26 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder, to include cyclothymic disorder and bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1983 to 
February 1987 and from November 1988 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The appeal was later transferred to the Montgomery, 
RO.  The appeal was remanded by the Board in June 2004 and 
February 2007.


FINDING OF FACT

Resolving doubt in favor of the veteran, an acquired 
psychiatric disorder, to include cyclothymic disorder and 
bipolar disorder is the result of service.


CONCLUSION OF LAW

The veteran's acquired psychiatric disorder, to include 
cyclothymic disorder and bipolar disorder was the result of 
incidents in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as psychoses are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence assembled, VA is responsible for 
determining whether the evidence support the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran argues that she has an acquired psychiatric 
disorder, to include cyclothymic disorder and/or bipolar 
disorder, due to her service.  She argues that she was 
treated for symptoms of the claimed disorder during service, 
but that she was misdiagnosed.  

The veteran's service medical records show that she was 
admitted to the hospital in March 1991 from Residential 
Treatment Facility Ward for treatment of asthmatic symptoms.  
The reports note that her last drink had been in December 
1990, and that she was on antabuse therapy.  The veteran was 
discharged in May 1991 with a diagnosis of ethanol 
dependence.  An examination report, dated in April 1992, 
shows that her psychiatric condition was clinically evaluated 
as normal.

VA treatment records dated 1997 to 2002 show that in an 
August 1997 Chaplain's note the veteran shared her struggles 
with depression.  In March 1998, the veteran was seen with a 
previous diagnosis noted as depression with Zoloft 
prescribed.  The clinical impression was mild dysthymic 
disorder.  In March 1999, the veteran was diagnosed with 
dysthymic disorder, late onset and history of alcohol abuse, 
in remission.  In January 2001 the veteran reported that this 
was the first individual session she had had and indicated 
she had participated in therapy at other times, but this was 
the first time she had taken medication.  She was pleasantly 
surprised with the significant improvement in her mood and 
reduction in depressive symptoms.  She was also pleased in 
feeling the change in her mood had also helped the way she 
interacted with her 13 year old daughter who had had a 
problem with enuresis.  The veteran was again seen in March 
2000 concerning her thyroid test results and problems in her 
family including her daughter who was having recurrent 
enuresis.  The diagnosis was cyclothymic disorder, depressed.

A statement from Frank Morales, M.S., dated in April 2002 
indicated the veteran was being treated for bipolar disorder 
from Veterans Affairs and she was receiving medication from 
the psychiatric services and was prescribed both Trazadone 
and Zoloft.  He noted that the veteran still struggled with 
manic symptoms of spending sprees and euphoric feelings, and 
that the veteran received steady counseling from a Christian 
counselor who worked with her every day problems.  

In a psychological assessment from Family Services Center 
conducted by Mr. Morales in April 2002, it was noted that the 
veteran was diagnosed as bipolar in 1997 and in 1987 had a 
psychiatric evaluation indicating homicidal ideations and had 
been very violent in the past when not on medication.  It was 
noted there was no substance abuse since October 1998 and 
prior to this had a history of polysubstance abuse.  

At a January 2005 VA examination, the examiner noted the 
veteran had a history of treatment while on active duty for 
alcohol abuse.  There was no other record of any treatment 
for cyclothymic or bipolar disorder.  The examiner indicated 
VA treatment records revealed that there was reference to a 
cyclothymic disorder; however, there was no examination or 
listing of symptoms to support this diagnosis.  The veteran 
was on Trazodone and Zoloft for approximately a year.  She 
was off medications for two years and was placed on Zoloft 
and Xanax since July 2004 complaining of panic attacks.  The 
veteran had seen a counselor who had reported that she had 
told him that she had been diagnosed as bipolar, but the 
examiner noted there was no other indication as to an 
examination that would support this diagnosis.  

The veteran had worked since July of 2004 as a receptionist 
for an internist.  She stated she felt good at the job and 
enjoyed it very much; however, she stated that she had not 
been active outside the job.  She did participate in church 
and had taught Sunday school.  The examination showed no 
impairment of thought process or communication.  There were 
no delusions or grossly inappropriate behavior.  She admitted 
to passive suicidal ideation.  She denied any homicidal 
thoughts.  She stated she did attempt to kill her husband in 
1988 when he was physically abusing her and her son.  
Psychological testing was not felt necessary for the veteran.  
The diagnoses included alcohol dependence, in sustained full 
remission; panic disorder without agoraphobia; personality 
disorder, NOS, with histrionic features.  The examiner noted 
that there was no evidence which would support a diagnosis of 
either bipolar disorder or cyclothymic disorder either 
currently or in the past.  The veteran's current symptoms of 
panic appeared to be fairly recent and to have occurred post 
military service.

VA treatment records dated from May 2004 to February 2007 
listed diagnoses of depressive disorder, panic disorder, and 
alcohol dependence in remission.

In a February 2007 Board remand, the appeal was remanded 
because at the time of the January 2005 VA examination the 
examiner did not have all of the VA treatment records.

At an August 2007 VA examination, the veteran reported a 
history of rape at the age of six and molestation at the age 
of 12.  She noted that both parents abused alcohol.  She 
stated she started drinking in service in 1985 and was 
sexually abused while in the service by several men while she 
was passed out.  The veteran reported regular alcohol use 
beginning after the separation from her husband in 1989.  
After examination, the examiner noted that the veteran's 
alcohol abuse may be related to her bipolar disorder as the 
two are commonly co-morbid.  The examiner stated that an 
opinion could not be rendered without result to mere 
speculation.  The veteran's military treatment records 
extensively document her alcohol dependence and treatment; 
however, there was no indication in her medical records that 
she was ever treated for or diagnosed with bipolar or 
cyclothymic disorder while in service.  The examiner 
indicated that it was possible that the veteran's alcohol use 
in the service was an undiagnosed affective disorder, but it 
was impossible to determine based on the evidence included in 
her medical record.  

In March 2008, the Board requested a VA expert medical 
opinion concerning the etiology of the veteran's current 
psychiatric disabilities.  

In April 2008 an opinion was rendered by Mark Sampson, M.D.  
The physician indicated that there were no written statements 
or information from the veteran or treating clinicians 
outlined in her claim or why the veteran felt she had a 
claim.  There was only VA treatment records July 1999 to 
March 2000 listing cyclothymic depressed diagnosis and a 
positive response with Zoloft and she did not tolerate or 
apparently find benefit from Tegretol.  The more extensive 
records from the Birmingham VAMC following in May 2004 to 
March 2005 listed a diagnosis of depressive disorder, NOS, 
panic disorder, and alcohol dependence in remission.  

It was noted for patients who have bipolar spectrum disorder 
it was not uncommon to go for several years with symptoms 
before actual diagnosis is made.  Symptoms can often be 
attributed to other conditions, and it was not unusual to 
have depression as the first presentation, before any 
hypomania or mania symptoms.  The physician also noted other 
confounding factors in this particular case such as previous 
sexual abuse, long standing pattern of alcohol abuse, 
psychosocial stressors, history of some thyroid 
abnormalities, history of sarcoidosis, and personality 
makeup.  The physician indicated he did not find information 
in the file that would suggest any statements more supportive 
of the veteran's claim of cyclothymic/bipolar illness than 
that of the 2007 VA examination.  That examination seemed to 
include a review of more information and history (both from 
the patient and medical records) than any other.  With the 
available information, it was at least as likely as not that 
the diagnosis of bipolar II and alcohol dependence in 
remission would fit the data.  The physician indicated that 
he was asked for a definitive time when the onset occurred.  
He could only speculate as to "at least as likely as not 
that it could occur during or have been present prior to her 
military career" but could not give an exact date of onset.  

As the veteran has a current diagnosis of cyclothymic 
disorder and bipolar disorder, current disability is 
established.  Thus, the only question in this case is whether 
the psychiatric disabilities became manifest during service.  
Two medical opinions addressing this question are an August 
2007 VA examination and an April 2008 VHA opinion.  It is 
noted that the July 2005 VA examination was found to be 
inadequate as noted above.  Both physicians opined that it 
was possible that the veteran's alcohol use in the service 
was an undiagnosed affective disorder, but was impossible to 
be certain.  There are no medical opinions of record 
affirmatively indicating that the veteran's psychiatric 
disorders became manifest after her separation from service.

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board concludes that the record 
supports a finding that the acquired psychiatric disorder, to 
include cyclothymic disorder and bipolar disorder is the 
result of service and the grant of service connection is 
warranted.

Given the favorable action taken in this appeal, there is no 
need to discuss whether VA's duties to notify and to assist 
the claimant, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007), have been met.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include cyclothymic disorder and bipolar 
disorder is granted.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


